Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 10, 2006







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed August 10, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00554-CV
____________
 
IN RE JACKLYN NAVARRO, INDIV., CHARLIE LUA, INDIV. AND
AS NEXT FRIEND FOR ADRIAN LUA, A MINOR,
Relators
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
22, 2006, relators, Jacklyn Navarro, individually, and Charlie Lua,
individually and as next friend for Adrian Lua, a minor, filed a petition for
writ of mandamus in this court,[1] requesting we
direct the Honorable Susan Criss, presiding judge of the 212th District Court,
Galveston County, Texas, to grant relators= motion to dismiss filed in the
underlying case.  Relators have filed a motion to withdraw their mandamus
petition, stating that the parties have reached an agreement.  Accordingly, the
motion is granted and the petition for writ of mandamus is ordered dismissed.  
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed August 10 , 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Guzman.  




[1]See Tex. Gov=t Code Ann '
22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.